DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on 05/05/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OKAMOTO et al. (US 20150083786 A1, hereinafter Okamoto).
With regards to claim 1, Okamoto discloses a substrate processing apparatus, (FIGS. 1-13) comprising: 
a chuck (electrostatic chuck 252) configured to attract and hold a substrate; (substrate 121) 
an observer (detecting section 114) configured to observe multiple positions within a second surface of the substrate attracted to and held by the chuck, the second surface being opposite to a first surface thereof which is in contact with the chuck; (Paragraph [0097]: “In this case, the detecting section 114 may detect the uneven state on the substrates 121 by detecting a protrusion on the joined surface of the substrates 121. That is, by measuring a region protruding above a predetermined threshold, e.g., 3 .mu.m, relative to a reference surface assumed based on the holding surface of the substrate holder 150 holding the substrate 121 as a detected object and the thickness of the substrate 121, the uneven state on the substrates 121 can be detected. When the protrusion is observed for the purpose of detecting the uneven state on the substrate 121, the uneven state may be evaluated by measuring at least one of the height, area and area of the protrusion.”) and 
an analyzer (combination of detecting section 114, alignment marks 118, observation section 312, and calculating section 314) configured to analyze observation results of the multiple positions, and a control device configured to control a processing of the substrate processing apparatus, (control device 112 including determining section 116, see Paragraphs [0106]-[0109]) wherein when a singularity regarding a height from a surface of the chuck attracting and holding the substrate exists on the second surface, the analyzer specifies a position of the singularity on the chuck.  (Paragraph [0100]: “Furthermore, the detecting section 114 may detect the protruding direction of the protrusion on the substrate 121. This may enable to find out that the weight given to the substrates 121 by stacking, joining and the like of the substrates 121 may reduce or mitigate the detected protrusion to restrain the decrease in yield. Detecting the protruding direction of a protrusion also enables to select a method of efficiently pressing the protrusion in applying an external force in order to resolve the protrusion.” Paragraph [0106]-[0107]: “The observing section 312 detects the position of the alignment marks 128 for a pair of substrates 121 to be bonded, based on the image information obtained from the microscopes 231, 251 of the stacking section 170.  The calculation section 314 calculates the displacement of the pair of the substrates 121 from the position of the alignment marks 128 by statistically processing the position information of the alignment marks 128 detected by the observing section 312. This calculates the displacement of the relative position of the pair of substrates 121 carried into the stacking section 170 as a displacement amount.) 
wherein the control device is further configured to stop the processing when the singularity is detected at a same position on two consecutive substrates attracted to the chuck. (Paragraph [0109]: “The determining section 116 determines whether the uneven state satisfies a predetermined condition based on the uneven state on the substrates 121 detected by the detecting section 114. In this embodiment, the determining section 116 determines whether to conduct bonding of the substrates 121 based on the uneven state on the substrates 121. That is, if the uneven state on a substrate 121 is extreme, the determining section 116 instructs the carry control section 118, without trying to stack or join, to return the substrate 121 to FOUP 120 without joining. This prevents stacking of the substrates 121 from requiring a lot of time and the throughput of the substrate bonding apparatus 100 from dropping.” In the instant case, returning the substrates is interpreted as stopping the process of bonding the two consecutive substrates 121, where the location of “the same position” is interpreted as the entire substrate.  See Response to Arguments)

With regards to claim 2, Okamoto discloses the substrate processing apparatus of Claim 1, wherein the singularity is a protrusion on the substrate.  (Paragraph [0100]: “Furthermore, the detecting section 114 may detect the protruding direction of the protrusion on the substrate 121. This may enable to find out that the weight given to the substrates 121 by stacking, joining and the like of the substrates 121 may reduce or mitigate the detected protrusion to restrain the decrease in yield. Detecting the protruding direction of a protrusion also enables to select a method of efficiently pressing the protrusion in applying an external force in order to resolve the protrusion.”)

With regards to claim 3, Okamoto discloses the substrate processing apparatus of Claim 1, wherein the observer comprises an imaging device configured to image a pattern formed on the second surface, and the analyzer determines presence or absence of the singularity based on a distance to the second surface which is focused by the imaging device.  (Paragraph [0096]: “The detecting section 114 detects an uneven state on the substrate 121 including an entire swell from an image in which the substrate 121 illuminated obliquely has been scanned by the image capturing section 226 disposed in the stacking section 170 and the like, for example.”) 

With regards to claim 4, Okamoto discloses the substrate processing apparatus of Claim 1, wherein the observer comprises a displacement meter configured to measure a distance from the observer to the second surface, and the analyzer determines presence or absence of the singularity based on the distance measured by the displacement meter.  (Paragraph [0102]: “The detecting section 114 may further obtain the information on the distance between the microscopes 231, 251 and the surface of the substrates 121 from an focusing mechanism which the microscopes 231, 251 have, to detect an uneven state…”) 

With regards to claim 5, Okamoto discloses the substrate processing apparatus of Claim 4, further comprising: 
a position adjuster (at least stage driving section 316) configured to move the displacement meter in a horizontal direction, wherein the analyzer records the distance while scanning an entire top surface of the substrate or scanning a peripheral portion of the substrate by the position adjuster, and specifies a coordinate of the singularity in the horizontal direction based on the recorded distance.  (Paragraph [0108-0109]: “The stage driving section 316 drives the fine motion stage 230 based on the displacement amount obtained from the calculation section 314, such that the displacement amount is denied. This positions the pair of substrates 121 to each other in the stacking section 170. The determining section 116 determines whether the uneven state satisfies a predetermined condition based on the uneven state on the substrates 121 detected by the detecting section 114.” See also FIGS. 4-5, where the stage is moved in a horizontal direction)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over OKAMOTO et al. (US 20150083786 A1, hereinafter Okamoto), as applied to claim 5, and further in view of Kojio et al. (US 2015/0096651 A1, hereinafter Kojio)
With regards to claim 6, Okamoto discloses the substrate processing apparatus of Claim 5.
However, while the substrate 121 of Okamoto is interpreted as a “dummy wafer,” Okamoto does not explicitly teach wherein the substrate… having uniform color over the entire surface thereof.
Kojio teaches a substrate having uniform color over the entire surface thereof. (Paragraph [0065-0067]: “Therefore, when the auxiliary joining agent is completely volatilized from the substrate after the completion of mounting, no colorant will be left on the substrate, and the substrate will not be tinted to an unintended color… The auxiliary joining agent preferably has hue, chroma, and brightness that are visually recognizable. Such color allows the presence of auxiliary joining agent to be visually checked, without using a spectroscopic analyzer… and the probability that the substrate is tinted to an unintended color is reduced. Therefore, mounted substrates with clean appearance can be obtained.”)
It would have been obvious to one of ordinary skill in the art to modify the device of Okamoto to have a single color as described in Kojio, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that having a uniform color allows for a visual checking of the bonding, without the use of spectroscopy (See Paragraph [0066] of Kojio)
Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive. 
Examiner notes that Applicant has not addressed the control device 112 including the determining section 116, which discloses “wherein the control device is further configured to stop the processing when the singularity is detected at a same position on two consecutive substrates attracted to the chuck” as recited in claim 1.  Therefore, claim 1 is properly rejected, and claims 2-6 are properly rejected for at least their dependencies.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812